Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement is entered into and dated as of February 24,
2006 (this “Agreement”), by and among Bulldog Technologies Inc., a Nevada
corporation (the “Company”), and each of the purchasers identified on the
signature pages hereto (each, a “Purchaser” and collectively, the “Purchasers”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933 (the “Securities Act”),
and Rule 506 promulgated thereunder, the Company desires to issue and sell to
each Purchaser, and each Purchaser, severally and not jointly, desires to
purchase from the Company, certain securities of the Company pursuant to the
terms set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser,
severally and not jointly, agree as follows:

ARTICLE I.

DEFINITIONS

1.1      Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms shall have the meanings set forth in this Section
1.1:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.

“Bankruptcy Event” means any of the following events: (a) the Company or any
Subsidiary commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Subsidiary thereof; (b) there is commenced against the Company or
any Subsidiary any such case or proceeding that is not dismissed within 60 days
after commencement; (c) the Company or any Subsidiary is adjudicated insolvent
or bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Company or any Subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property that
is not discharged or stayed within 60 days; (e) the Company or any Subsidiary
makes a general assignment for the benefit of creditors; (f) the Company or any
Subsidiary fails to pay, or states that it is unable to pay or is unable to pay,
its debts generally as they become due; (g) the Company or any Subsidiary calls
a meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (h) the Company or any Subsidiary, by any act or
failure to act, expressly indicates its

 



 


--------------------------------------------------------------------------------



 

consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.

“Change of Control” means the occurrence of any of the following in one or a
series of related transactions: (i) an acquisition after the date hereof by an
individual or legal entity or “group” (as described in Rule 13d-5(b)(1) under
the Exchange Act) of more than one-third of the voting rights or equity
interests in the Company; (ii) a replacement of more than one-half of the
members of the Company’s board of directors that is not approved by those
individuals who are members of the board of directors on the date hereof (or
other directors previously approved by such individuals); (iii) a merger or
consolidation of the Company or any Subsidiary or a sale of more than one-third
of the assets of the Company in one or a series of related transactions, unless
following such transaction or series of transactions, the holders of the
Company’s securities prior to the first such transaction continue to hold at
least two-thirds of the voting rights and equity interests in of the surviving
entity or acquirer of such assets; (iv) a recapitalization, reorganization or
other transaction involving the Company or any Subsidiary that constitutes or
results in a transfer of more than one-third of the voting rights or equity
interests in the Company; (v) consummation of a “Rule 13e-3 transaction” as
defined in Rule 13e-3 under the Exchange Act with respect to the Company, or
(vi) the execution by the Company or its controlling shareholders of an
agreement providing for or reasonably likely to result in any of the foregoing
events.

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

“Closing Date” means the date of the Closing.

“Closing Price” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on an Eligible Market or any other national securities exchange, the closing bid
price per share of the Common Stock for such date (or the nearest preceding
date) on the primary Eligible Market or exchange on which the Common Stock is
then listed or quoted; (b) if prices for the Common Stock are then quoted on the
OTC Bulletin Board, the closing bid price per share of the Common Stock for such
date (or the nearest preceding date) so quoted; (c) if prices for the Common
Stock are then reported in the “Pink Sheets” published by the National Quotation
Bureau Incorporated (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or (d) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by a majority in interest of the Purchasers.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.

 

2

 



 


--------------------------------------------------------------------------------



 

 

“Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

“Company Counsel” means Clark Wilson LLP, counsel to the Company.

“Conversion Price” means $1.00 (as adjusted for stock splits, stock dividends
and stock combinations or as otherwise adjusted pursuant to the terms of the
Notes).

“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.

“Effective Date” means the date that the Registration Statement is first
declared effective by the Commission.

“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, the Nasdaq National Market or the Nasdaq Capital Market.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Stock” means: (A) Common Stock issued upon exercise or conversion of
any options or other securities described in Schedule 3.1(g) (provided that such
exercise or conversion occurs in accordance with the terms thereof, without
amendment or modification); (B) any issuance of shares or grant of options to
employees, officers, directors, advisors or consultants of the Company pursuant
to restricted stock issuances, stock options or similar employee stock
incentives, in each case approved by the Company’s Board of Directors pursuant
to a stock option plan or other incentive stock plan or otherwise pursuant to
any employee benefit plan described in Schedule 3.1(g) or hereafter adopted by
the Company or in respect of the issuance of Common Stock upon exercise of any
such options provided, the aggregate number of shares issued or issuable upon
exercise of the options shall not to exceed 7,000,000 shares in the aggregate
(as such number may be adjusted from time to time for stock splits, stock
dividends and stock combinations); or (C) any issuance of securities in
connection with a bona fide joint venture or development agreement or strategic
partnership or similar agreement approved by the Company’s Board of Directors,
the primary purpose of which is not to raise equity capital.

“Filing Date” means the 30th day following the Closing Date with respect to the
initial Registration Statement required to be filed hereunder, and, with respect
to any additional Registration Statements that may be required pursuant to
Section 6.1(f), the 10th day following the date on which the Company first
knows, or reasonably should have known, that such additional Registration
Statement is required under such Section.

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including without limitation costs of preparation of legal
action and reasonable attorneys’ fees.

“Notes” means the Senior Amortizing Convertible Notes due August 24, 2007 with
an aggregate principal face amount of $2,250,000 issued by the Company to the
Purchasers hereunder in the form of Exhibit A hereto.

 

3

 



 


--------------------------------------------------------------------------------



 

 

“Options” means any rights, warrants or options to subscribe, directly or
indirectly for or purchase Common Stock or Convertible Securities.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Pledge Agreement” means that certain Pledge Agreement, dated as of the Closing
Date, by and among the Company, Iroquois Master Fund Ltd. and each of the
Purchasers, as the same be amended, modified or supplemented from time to time,
substantially in the form of Exhibit G.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

“Purchaser Counsel” means Proskauer Rose LLP, counsel to Iroquois Master Fund
Ltd.

“Registrable Securities” means any Common Stock (including Underlying Shares)
issued or issuable pursuant to the Transaction Documents, together with any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.

“Registration Statement” means the initial registration statement required to be
filed under Article VI and any additional registration statements contemplated
by Section 6.1(f), including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

“Required Effectiveness Date” means (i) with respect to the initial Registration
Statement required to be filed hereunder, the 90th day following the Closing
Date (or the 120th day in the event of a full review by the Commission), and
(ii) with respect to any additional Registration Statements that may be required
pursuant to Section 6.1(f), the 45th day following the date on which the Company
first knows, or reasonably should have known, that such additional Registration
Statement is required under such Section.

 

4

 



 


--------------------------------------------------------------------------------



 

 

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the Commission pursuant to the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect as such
Rule.

“Securities” means the Notes, the Warrants and the Underlying Shares issued or
issuable (as applicable) to the applicable Purchaser pursuant to the Transaction
Documents.

“Security Agreement” means that certain Security Agreement, dated as of the
Closing Date, by and among the Company, Iroquois Master Fund Ltd. and each of
the Purchasers, as the same be amended, modified or supplemented from time to
time, substantially in the form of Exhibit F.

“Securities Act” means the Securities Act of 1933, as amended.

“Subsidiary” means any subsidiary of the Company that is required to be listed
on Schedule 3.1(a).

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, or (b) if the Common Stock is not then
listed or quoted and traded on any Trading Market, then any Business Day.

“Trading Market” means Nasdaq Capital Market or any other Eligible Market or any
national securities exchange, market or trading or quotation facility, including
without limitation, the OTC Bulletin Board, on which the Common Stock is then
listed or quoted.

“Transaction Documents” means this Agreement, the Security Agreement, the Pledge
Agreement, the Notes, the Warrants, the Transfer Agent Instructions and any
other documents or agreements executed or delivered in connection with the
transactions contemplated hereby.

“Transfer Agent Instructions” means the Company’s transfer agent instructions in
the form of Exhibit B.

“Underlying Shares” means the shares of Common Stock issuable (i) upon
conversion of the Notes, (ii) upon exercise of the Warrants, and (iii) in
satisfaction of any other obligation of the Company to issue shares of Common
Stock pursuant to the Transaction Documents, and in each case, any securities
issued or issuable in exchange for or in respect of such securities.

“VWAP” means on any particular Trading Day or for any particular period the
volume weighted average trading price per share of Common Stock on such date or
for such period on a Trading Market as reported by Bloomberg L.P., or any
successor performing similar functions; provided, however, that during any
period the VWAP is being determined, the VWAP shall be subject to adjustment
from time to time for stock splits, stock dividends, combinations and similar
events as applicable.

 

5

 



 


--------------------------------------------------------------------------------



 

 

“Warrants” means collectively, the purchase warrants issued and sold under this
Agreement, in the form of Exhibit C hereto, including the purchase warrants
issued pursuant to Section 4.18(c) hereof.

ARTICLE II.

PURCHASE AND SALE

2.1      Closing. Subject to the terms and conditions set forth in this
Agreement, at the Closing, the Company shall issue and sell to each Purchaser,
and each Purchaser shall, severally and not jointly, purchase from the Company,
the Notes and the Initial Warrants for the aggregate purchase price set forth
below such Purchaser’s name on the signature pages hereto. The Closing shall
take place at the offices of Purchaser Counsel or at such other location or time
as the parties may agree.

 

2.2

Closing Deliveries.

(a) At the Closing, the Company shall deliver or cause to be delivered to each
Purchaser the following:

(i)           a Note, registered in the name of such Purchaser, in the principal
amount indicated below such Purchaser’s name on the signature page of this
Agreement under the heading “Note Principal Amount”

(ii)          a Warrant, registered in the name of such Purchaser, pursuant to
which such Purchaser shall have the right to acquire such number of Underlying
Shares indicated below such Purchaser’s name on the signature page of this
Agreement under the heading “Warrant Shares”.

(iii)        with respect to each Purchaser who was also a purchaser under the
Previous Note Agreement (as hereinafter defined), a Warrant in the name of such
Purchaser, pursuant to which such Purchaser shall have the right to acquire such
number of Underlying Shares indicated below such Purchaser’s name on the
signature page of this Agreement under the heading “Additional Warrant Shares”

(iv)         the legal opinion of Company Counsel, in the form of Exhibit D,
executed by such counsel and delivered to the Purchasers;

(v)          the Transfer Agent Instructions duly executed by the Company and
acknowledged by the Company’s transfer agent;

(vi)         the Security Agreement duly executed by the Company in favor of the
Purchaser;

(vii)       proper financing statements in form appropriate for filing under the
Personal Property Security Act, Uniform Commercial Code or similar legislation
of all jurisdictions that the Purchasers may reasonably deem necessary or
desirable in order to perfect and protect the liens and security interests
created under the Security Agreement, covering the collateral described in the
Security Agreement;

 

6

 



 


--------------------------------------------------------------------------------



 

 

(viii)      the Pledge Agreement duly executed by the Company in favor of the
Purchaser; and

(ix)         any other document reasonably requested by the Purchasers or
Purchaser Counsel.

(b) At the Closing, each Purchaser shall deliver or cause to be delivered to the
Company the following

(i)           the purchase price indicated below such Purchaser’s name on the
signature page of this Agreement under the heading “Purchase Price”, in United
States dollars and in immediately available funds, by wire transfer to an
account designated in writing by the Company for such purpose;

 

(ii)

the Security Agreement duly executed by such Purchaser; and

 

(iii)

the Pledge Agreement duly executed by such Purchaser.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1      Representations and Warranties of the Company. The Company hereby makes
the following representations and warranties to the Purchasers:

(a) Subsidiaries. The Company does not directly or indirectly control or own any
interest in any other corporation, partnership, joint venture or other business
association or entity (a “Subsidiary”), other than those listed in Schedule
3.1(a). Except as disclosed in Schedule 3.1(a), the Company owns, directly or
indirectly, all of the capital stock of each Subsidiary free and clear of any
lien, charge, claim, security interest, encumbrance, right of first refusal or
other restriction (collectively, “Liens”), and all the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights.

(b) Organization and Qualification. Each of the Company and the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and the Subsidiaries is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not, individually or in the aggregate, (i) adversely affect the
legality, validity or enforceability of any Transaction Document, (ii) have or
result in a material adverse effect on the results of operations, assets,
prospects, business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) adversely impair the Company’s ability

 

7

 



 


--------------------------------------------------------------------------------



 

to perform fully on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”).

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereunder and thereunder have been duly authorized by all necessary
action on the part of the Company and no further consent or action is required
by the Company, its Board of Directors or its stockholders. Each Transaction
Document has been (or upon delivery will have been) duly executed by the Company
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and subject also to general
principles of equity. Neither the Company nor any Subsidiary is in violation of
any of the provisions of its certificate or articles of incorporation, by laws
or other organizational or charter documents.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, other
than under the Convertible Note and Warrant Purchase Agreement, dated August 29,
2005 (the “Previous Note Agreement”) and the notes issued thereunder, or (iii)
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except as do not, individually or in the
aggregate, have or are reasonably be expected to result in a Material Adverse
Effect.

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
the filing with the Commission of the Registration Statement, the application(s)
to each Trading Market for the listing of the Underlying Shares for trading
thereon in the time and manner required thereby, and applicable provincial,
federal and state securities filings (collectively, the “Required Approvals”).

 

8

 



 


--------------------------------------------------------------------------------



 

 

(f) Issuance of the Securities. The Securities have been duly authorized. The
Notes and the Warrants have been and the Underlying Shares or other securities
issuable upon conversion of the Notes and upon exercise of the Warrants, when so
issued in accordance with the terms of the Notes or the Warrants, as the case
may be, will be, validly issued. The Underlying Shares or other securities
issuable upon conversion or exercise of the Notes and Warrants, when so issued
in accordance with the terms of the Notes and Warrants, as the case may be, will
be, fully paid and nonassessable and free of preemptive or similar rights. The
Notes and the Warrants have been, and the Underlying Shares or other securities
issuable upon conversion of the Notes and upon exercise of the Warrants, when so
issued in accordance with the terms of the Notes or the Warrants, as the case
may be, will be, issued in compliance with applicable securities laws, rules and
regulations. The Company has reserved from its duly authorized capital stock the
maximum number of shares of Common Stock to be issued to the applicable
Purchasers upon conversion or exercise of the Notes and Warrants or issuable
pursuant to the other Transaction Documents.

(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock of the Company is set forth in Schedule 3.1(g). No
securities of the Company are entitled to preemptive or similar rights, and,
other than as set out in the Previous Note Agreement, no Person has any right of
first refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as a result of the purchase and sale of the Securities and except as
disclosed in Schedule 3.1(g), there are no outstanding options, warrants, script
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock, or securities or rights convertible or
exchangeable into shares of Common Stock. The issue and sale of the Securities
will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Purchasers) and, except as disclosed on
Schedule 3.1(g), will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under such
securities.

(h) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law to file such material) (the foregoing materials being collectively referred
to herein as the “SEC Reports” and, together with the Schedules to this
Agreement, the “Disclosure Materials”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such

 

9

 



 


--------------------------------------------------------------------------------



 

financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto, and fairly present in all material respects the financial
position of the Company and its consolidated subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.

(i) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
the Company has not incurred any liabilities (contingent or otherwise) other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting or the identity of its auditors, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock, and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans. The Company does not have
pending before the Commission any request for confidential treatment of
information.

(j) Litigation. Other than as set forth in the SEC Reports, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, individually or in the aggregate, have or result in a
Material Adverse Effect. Neither the Company nor any Subsidiary, nor any
director or officer thereof, is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty. There has not been, and to the knowledge of
the Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.

(k) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company.

(l) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or

 

10

 



 


--------------------------------------------------------------------------------



 

violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body, or (iii) is or has been in violation of any
statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as does not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.

(m) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
result in a Material Adverse Effect (“Material Permits”), and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any Material Permit.

(n) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases of which the Company and the Subsidiaries are
in compliance.

(o) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). Neither the Company nor any Subsidiary has received a written
notice that the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the rights of any Person. To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights.

(p) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

(q) Transactions With Affiliates and Employees. Except as set forth in SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company

 

11

 



 


--------------------------------------------------------------------------------



 

or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

(r) Internal Accounting Controls. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(s) Certain Fees. Except as described in Schedule 3.1(s), no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement. The Purchasers shall have no obligation with respect to any fees
or with respect to any claims made by or on behalf of other Persons for fees of
a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement. The Company shall indemnify and
hold harmless the Purchasers, their employees, officers, directors, agents, and
partners, and their respective Affiliates, from and against all claims, losses,
damages, costs (including the costs of preparation and attorney’s fees) and
expenses suffered in respect of any such claimed or existing fees, as such fees
and expenses are incurred.

(t) Private Placement. No registration under the Securities Act is required for
the offer and sale of the Securities by the Company to the Purchasers as
contemplated hereby. The issuance and sale of the Securities hereunder does not
contravene the rules and regulations of the Trading Market and no shareholder
approval is required for the Company to fulfill its obligations under the
Transaction Documents.

(u) Registration Rights. Except as described in Schedule 3.1(u), the Company has
not granted or agreed to grant to any Person any rights (including “piggy back”
registration rights) to have any securities of the Company registered with the
Commission or any other governmental authority that have not been satisfied.

(v) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti takeover provision
under the Company’s Certificate of Incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including

 

12

 



 


--------------------------------------------------------------------------------



 

without limitation the Company’s issuance of the Securities and the Purchasers’
ownership of the Securities.

(w) Disclosure. The Company confirms that neither it nor any other Person acting
on its behalf has provided any of the Purchasers or their agents or counsel with
any information that constitutes or might constitute material, nonpublic
information. The Company understands and confirms that each of the Purchasers
will rely on the foregoing representations in effecting transactions in
securities of the Company. All disclosure materials provided to the Purchasers
regarding the Company, its business and the transactions contemplated hereby,
including the Schedules to this Agreement, furnished by or on behalf of the
Company are true and correct in all material respects and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading; it being understood that the Company
has not provided the Purchasers, and the Purchasers are not relying on, any
information constituting a forecast or projection. No event or circumstance has
occurred or information exists with respect to the Company or any of its
Subsidiaries or its or their business, properties, prospects, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed. The Company acknowledges and agrees that (i) no
Purchaser makes or has made any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 3.2 or (ii) any statement, commitment or promise to the Company or, to
its knowledge, any of its representatives which is or was an inducement to the
Company to enter into this Agreement or otherwise.

(x) No Violation. The issuance and sale of the Securities contemplated hereby
does not conflict with or violate any rules or regulations of the Trading
Market.

(y) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company or any
other Purchaser (or in any similar capacity) with respect to this Agreement and
the transactions contemplated hereby and any advice given by any Purchaser or
any of their respective representatives or agents in connection with this
Agreement and the transactions contemplated hereby is merely incidental to such
Purchaser’s purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the Company and its
representatives. The Company further acknowledges that no Purchaser has made any
promises or commitments other than as set forth in this Agreement, including any
promises or commitments for any additional investment by any such Purchaser in
the Company.

(z) Investment Company. The Company is not, and is not an Affiliate of, an
investment company within the meaning of the Investment Company Act of 1940, as
amended.

(aa) Ranking. Except as set forth on Schedule 3.1(bb), as of the date of this
Agreement, no indebtedness of the Company is senior to or pari passu with the
Notes in right of

 

13

 



 


--------------------------------------------------------------------------------



 

payment, whether with respect to principal, interest or upon liquidation or
dissolution, or otherwise.

(bb) Sarbanes-Oxley Act. The Company is in compliance with applicable
requirements of the Sarbanes-Oxley Act of 2002 and applicable rules and
regulations promulgated by the Commission thereunder in effect as of the date of
this Agreement, except where such noncompliance could not be reasonably expected
to have, individually or in the aggregate, a Material Adverse Effect.

3.2      Representations and Warranties of the Purchasers. Each Purchaser
hereby, as to itself only and for no other Purchaser, represents and warrants to
the Company as follows:

(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, limited liability company or
partnership power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution, delivery and performance by
such Purchaser of this Agreement have been duly authorized by all necessary
corporate or limited liability company action on the part of such Purchaser.
This Agreement has been duly executed by such Purchaser and, when delivered by
such Purchaser in accordance with terms hereof, will constitutes the valid and
legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and subject also to general
principles of equity.

(b) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is, and at the time of the conversion of the
Notes and exercise of the Warrants, it will be, an “accredited investor” as
defined in Rule 501(a) under the Securities Act. Such Purchaser is not a
registered broker-dealer under Section 15 of the Exchange Act.

(c) British Columbia Securities Law Compliance. The Purchaser is either (i) an
“accredited investor” as such term is defined in Multilateral Instrument 45-106
adopted by the British Columbia Securities Commission, or (ii) is purchasing
Notes and Warrants with an aggregate acquisition cost of at least CDN$150,000.

(d) Experience of such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

(e) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

14

 



 


--------------------------------------------------------------------------------



 

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1

Transfer Restrictions.

(a) The Securities may only be disposed of pursuant to an effective registration
statement under the Securities Act or pursuant to an available exemption from
the registration requirements of the Securities Act, and in compliance with any
applicable state securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or to the Company or
pursuant to Rule 144(k), except as otherwise set forth herein, the Company may
require the transferor to provide to the Company an opinion of counsel selected
by the transferor, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration under the Securities Act. Notwithstanding the foregoing, the
Company hereby consents to and agrees to register on the books of the Company
and with its transfer agent, without any such legal opinion, any transfer of
Securities by a Purchaser to an Affiliate of such Purchaser, provided that the
transferee certifies to the Company that it is an “accredited investor” as
defined in Rule 501(a) under the Securities Act. As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of a Purchaser under this Agreement.

(b) The Purchasers agree to the imprinting, except as otherwise permitted by
Section 4.1(c), the following legend on any certificate evidencing Securities:

[NEITHER] THESE SECURITIES [NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE] HAVE [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS. NOTWITHSTANDING THE
FOREGOING, THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH SECURITIES.

(c) Certificates evidencing Securities shall not be required to contain the
legend set forth in Section 4.1(b) or any other legend (i) while a Registration
Statement covering the resale of such Securities is effective under the
Securities Act and the Purchaser provides an undertaking that it will comply
with the prospectus delivery requirements under the Securities

 

15

 



 


--------------------------------------------------------------------------------



 

Act, or (ii) following any sale of such Securities pursuant to Rule 144, or
(iii) if such Securities are eligible for sale under Rule 144(k), or (iv) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the Staff of
the Commission). The Company shall cause its counsel to issue the legal opinion
included in the Transfer Agent Instructions to the Company’s transfer agent on
the Effective Date. Following the Effective Date or at such earlier time as a
legend is no longer required for certain Securities, the Company will no later
than three Trading Days following the delivery by a Purchaser to the Company or
the Company’s transfer agent of a legended certificate representing such
Securities, deliver or cause to be delivered to such Purchaser a certificate
representing such Securities that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in Section 4.1(b). For so long as any Purchaser owns
Securities, the Company will not effect or publicly announce its intention to
effect any exchange, recapitalization or other transaction that effectively
requires or rewards physical delivery of certificates evidencing the Common
Stock.

(d) The Company acknowledges and agrees that a Purchaser may from time to time
pledge or grant a security interest in some or all of the Securities in
connection with a bona fide margin agreement or other loan or financing
arrangement secured by the Securities and, if required under the terms of such
agreement, loan or arrangement, such Purchaser may transfer pledged or secured
Securities to the pledgees or secured parties. Such a pledge or transfer would
not be subject to approval of the Company and no legal opinion of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the appropriate Purchaser’s expense,
the Company will execute and deliver such reasonable documentation as a pledgee
or secured party of Securities may reasonably request in connection with a
pledge or transfer of the Securities, including the preparation and filing of
any required prospectus supplement under Rule 424(b)(3) of the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of selling stockholders thereunder.

4.2      Acknowledgment of Dilution. The Company acknowledges that the issuance
of the Securities (including the Underlying Shares) will result in dilution of
the outstanding shares of Common Stock, which dilution may be substantial under
certain market conditions. The Company further acknowledges that its obligations
under the Transaction Documents, including without limitation its obligation to
issue the Securities (including the Underlying Shares) pursuant to the
Transaction Documents, are unconditional and absolute and not subject to any
right of set off, counterclaim, delay or reduction, regardless of the effect of
any such dilution or any claim that the Company may have against any Purchaser.

4.3      Furnishing of Information. As long as any Purchaser owns Securities,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to the Exchange Act. Upon the request
of any Purchaser, the Company shall deliver to such Purchaser a written
certification of a duly authorized officer as to whether it has complied with
the preceding sentence. As long as any Purchaser owns Securities, if the Company
is not required to file reports pursuant to such laws, it will prepare and
furnish to the Purchasers and make publicly available in accordance with
paragraph (c) of Rule 144 such information as is required for the Purchasers to
sell the Securities under Rule 144. The Company further covenants that it will

 

16

 



 


--------------------------------------------------------------------------------



 

take such further action as any holder of Securities may reasonably request to
satisfy the provisions of Rule 144 applicable to the issuer of securities
relating to transactions for the sale of securities pursuant to Rule 144.

4.4      Integration. The Company shall not, and shall use its best efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Purchasers or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market.

 

4.5

Reservation and Listing of Securities.

(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may be required to fulfill its obligations in full under the Transaction
Documents.

(b) The Company shall (i) in the time and manner required by each Trading
Market, prepare and file with such Trading Market an additional shares listing
application covering all of the shares of Common Stock issued or issuable under
the Transaction Documents, (ii) take all steps necessary to cause such shares of
Common Stock to be approved for listing on each Trading Market as soon as
possible thereafter, (iii) provide to the Purchasers evidence of such listing,
and (iv) maintain the listing of such Common Stock on each such Trading Market
or another Eligible Market.

(c) In the case of a breach by the Company of Section 4.5(a), in addition to the
other remedies available to the Purchasers, the Purchasers shall have the right
to require the Company to either: (i) use its best efforts to obtain the
required shareholder approval necessary to permit the issuance of such shares of
Common Stock as soon as is possible, but in any event not later than the 60th
day after such notice, or (ii) within five Trading Days after delivery of a
written notice, pay cash to such Purchaser, as liquidated damages and not as a
penalty, in an amount equal to the number of shares of Common Stock not issuable
by the Company times 115% of the average Closing Price over the five Trading
Days immediately prior to the date of such notice or, if greater, the five
Trading Days immediately prior to the date of payment (the “Cash Amount”). If
the exercising or converting Purchaser elects the first option under the
preceding sentence and the Company fails to obtain the required shareholder
approval on or prior to the 60th day after such notice, then within three
Trading Days after such 60th day, the Company shall pay the Cash Amount to such
Purchaser, as liquidated damages and not as penalty.

 

4.6

Subsequent Placements.

(a) From the date hereof until the Effective Date, the Company will not,
directly or indirectly, offer, sell, grant any option to purchase, or otherwise
dispose of (or announce any offer, sale, grant or any option to purchase or
other disposition of) any of its or the Subsidiaries’ equity or equity
equivalent securities, including without limitation any debt, preferred stock or
other instrument or security that is, at any time during its life and under any
circumstances,

 

17

 



 


--------------------------------------------------------------------------------



 

convertible into or exchangeable or exercisable for Common Stock or Common Stock
Equivalents (any such offer, sale, grant, disposition or announcement being
referred to as a “Subsequent Placement”).

(b) From the Effective Date until 30 Trading Days after the Effective Date (the
“Blockout Period”), the Company will not, directly or indirectly, effect any
Subsequent Placement except as set forth in Section 4.6(e).

(c) The Blockout Period set forth in Section 4.6(b) above shall be extended for
the number of Trading Days during such period in which (i) trading in the Common
Stock is suspended by any Trading Market, (ii) the Registration Statement is not
effective, or (iii) the prospectus included in the Registration Statement may
not be used by the Purchasers for the resale of Registrable Securities
thereunder.

(d) From the end of the Blockout Period and for so long as the Notes are
outstanding, the Company will not, directly or indirectly, effect any Subsequent
Placement unless the Company shall have first complied with this Section 4.6(d).

(i)           At least 10 Trading Days prior to the closing of a Subsequent
Placement, the Company shall deliver to each Purchaser a written notice of its
intention to effect a Subsequent Placement ("Pre-Notice"), which Pre-Notice
shall ask such Purchaser if it wants to review the details of such Subsequent
Placement (such additional notice, a “Subsequent Placement Notice”).

(ii)          Upon the request of a Purchaser, and only upon a request by such
Purchaser, for a Subsequent Placement Notice, the Company shall promptly, but no
later than 1 Trading Day after such request, deliver to each Purchaser the
Subsequent Placement Notice of the proposed or intended issuance or sale or
exchange of the securities being offered (the “Offered Securities”) in a
Subsequent Placement, which Subsequent Placement Notice shall (w) identify and
describe the Offered Securities, (x) describe the price and other terms upon
which they are to be issued, sold or exchanged, and the number or amount of the
Offered Securities to be issued, sold or exchanged, (y) identify the Persons or
entities to which or with which the Offered Securities are to be offered,
issued, sold or exchanged and (z) offer to issue and sell to or exchange with
each Purchaser (an “Offer”) (A) a pro rata portion of the Offered Securities
based on such Purchaser’s pro rata portion of the aggregate principal amount of
the Notes purchased hereunder (the “Basic Amount”), and (B) with respect to each
Purchaser that elects to purchase its Basic Amount, any additional portion of
the Offered Securities attributable to the Basic Amounts of other Purchasers as
such Purchaser shall indicate it will purchase or acquire should the other
Purchasers subscribe for less than their Basic Amounts (the “Undersubscription
Amount”).

(iii)        To accept an Offer, in whole or in part, a Purchaser must deliver a
written notice to the Company prior to the end of the 10 Trading Day period of
the Offer, setting forth the portion of the Purchaser’s Basic Amount that such
Purchaser elects to purchase and, if such Purchaser shall elect to purchase all
of its Basic Amount, the Undersubscription Amount, if any, that such Purchaser
elects to purchase (in either case,

 

18

 



 


--------------------------------------------------------------------------------



 

the “Notice of Acceptance”). If the Basic Amounts subscribed for by all
Purchasers are less than the total of all of the Basic Amounts, then each
Purchaser who has set forth an Undersubcription Amount in its Notice of
Acceptance shall be entitled to purchase, in addition to the Basic Amounts
subscribed for, the Undersubscription Amount it has subscribed for; provided,
however, that if the Undersubscription Amounts subscribed for exceed the
difference between the total of all the Basic Amounts and the Basic Amounts
subscribed for (the “Available Undersubscription Amount”), each Purchaser who
has subscribed for any Undersubscription Amount shall be entitled to purchase on
that portion of the Available Undersubscription Amount as the Basic Amount of
such Purchaser bears to the total Basic Amounts of all Purchasers that have
subscribed for Undersubscription Amounts, subject to rounding by the Board of
Directors to the extent its deems reasonably necessary.

(iv)         The Company shall have seven (7) Trading Days from the expiration
of the period set forth in Section 4.6(d)(ii) above to issue, sell or exchange
all or any part of such Offered Securities as to which a Notice of Acceptance
has not been given by the Purchasers (the “Refused Securities”), but only to the
offerees described in the Offer and only upon terms and conditions (including,
without limitation, unit prices and interest rates) that are not more favorable
to the acquiring Person or Persons or less favorable to the Company than those
set forth in the Offer.

(v)          In the event the Company shall propose to sell less than all the
Refused Securities (any such sale to be in the manner and on the terms specified
in Section 4.6(d)(iii) above), then each Purchaser may, at its sole option and
in its sole discretion, reduce the number or amount of the Offered Securities
specified in its Notice of Acceptance to an amount that shall be not less than
the number or amount of the Offered Securities that the Purchaser elected to
purchase pursuant to Section 4.6(d)(ii) above multiplied by a fraction, (i) the
numerator of which shall be the number or amount of Offered Securities the
Company actually proposes to issue, sell or exchange (including Offered
Securities to be issued or sold to Purchasers pursuant to Section 4.6(c)(ii)
above prior to such reduction) and (ii) the denominator of which shall be the
original amount of the Offered Securities. In the event that any Purchaser so
elects to reduce the number or amount of Offered Securities specified in its
Notice of Acceptance, the Company may not issue, sell or exchange more than the
reduced number or amount of the Offered Securities unless and until such
securities have again been offered to the Purchasers in accordance with Section
4.6(d)(i) above.

(vi)         Upon the closing of the issuance, sale or exchange of all or less
than all of the Refused Securities, the Purchasers shall acquire from the
Company, and the Company shall issue to the Purchasers, the number or amount of
Offered Securities specified in the Notices of Acceptance, as reduced pursuant
to Section 4.6(d)(iv) above if the Purchasers have so elected, upon the terms
and conditions specified in the Offer. The purchase by the Purchasers of any
Offered Securities is subject in all cases to the preparation, execution and
delivery by the Company and the Purchasers of a purchase agreement relating to
such Offered Securities reasonably satisfactory in form and substance to the
Purchasers and their respective counsel.

 

19

 



 


--------------------------------------------------------------------------------



 

 

(vii)       Any Offered Securities not acquired by the Purchasers or other
persons in accordance with Section 4.6(d)(iii) above may not be issued, sold or
exchanged until they are again offered to the Purchasers under the procedures
specified in this Agreement.

(e) The restrictions contained in paragraphs (b) and (d) of this Section 4.6
shall not apply to Excluded Stock.

4.7      Conversion and Exercise Procedures. The form of Exercise Notice
included in the Warrants and the form of Holder Conversion Notice included in
the Notes set forth the totality of the procedures required by the Purchasers in
order to exercise the Warrants or convert the Notes provided the Purchasers
comply with the terms of the Notes and the Warrants, as applicable. No
additional legal opinion or other information or instructions shall be necessary
to enable the Purchasers to convert their Notes. The Company shall honor
exercises of the Warrants and conversions of the Notes and shall deliver
Underlying Shares in accordance with the terms, conditions and time periods set
forth in the Transaction Documents.

4.8      Securities Laws Disclosure; Publicity. On or before 8:30 a.m., New York
time, on February 27, 2006, the Company shall issue a press release acceptable
to the Purchasers disclosing all material terms of the transactions contemplated
hereby. Within one Business Day of the date of this Agreement, the Company shall
file a Current Report on Form 8-K with the Commission (the “8-K Filing”)
describing the terms of the transactions contemplated by the Transaction
Documents and including as exhibits to such Current Report on Form 8-K this
Agreement, the Security Agreement, the Pledge Agreement, the form of Notes and
the form of Warrants, in the form required by the Exchange Act. Thereafter, the
Company shall timely file any filings and notices required by the Commission or
applicable law with respect to the transactions contemplated hereby and provide
copies thereof to the Purchasers promptly after filing. The Company shall, at
least two Trading Days prior to the filing or dissemination of any disclosure
required by this paragraph, provide a copy thereof to the Purchasers for their
review. The Company and the Purchasers shall consult with each other in issuing
any press releases or otherwise making public statements or filings and other
communications with the Commission or any regulatory agency or Trading Market
with respect to the transactions contemplated hereby, and neither party shall
issue any such press release or otherwise make any such public statement, filing
or other communication without the prior consent of the other, except if such
disclosure is required by law, in which case the disclosing party shall promptly
provide the other party with prior notice of such public statement, filing or
other communication. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of any Purchaser, or include the name of any
Purchaser in any filing with the Commission or any regulatory agency or Trading
Market, without the prior written consent of such Purchaser, except to the
extent such disclosure (but not any disclosure as to the controlling Persons
thereof) is required by law or Trading Market regulations, in which case the
Company shall provide the Purchasers with prior notice of such disclosure. The
Company shall not, and shall cause each of its Subsidiaries and its and each of
their respective officers, directors, employees and agents not to, provide any
Purchaser with any material nonpublic information regarding the Company or any
of its Subsidiaries from and after the filing of the 8-K Filing without the
express written consent of such Purchaser. In the event of a breach of the
foregoing covenant by the Company, any of its Subsidiaries, or any of its or
their respective officers, directors, employees and agents, in addition to any
other remedy

 

20

 



 


--------------------------------------------------------------------------------



 

provided herein or in the Transaction Documents, a Purchaser shall have the
right to require the Company to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such material nonpublic
information. No Purchaser shall have any liability to the Company, its
Subsidiaries, or any of its or their respective officers, directors, employees,
shareholders or agents for any such disclosure. Subject to the foregoing,
neither the Company nor any Purchaser shall issue any press releases or any
other public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of any Purchaser, to make any press release or other public disclosure
with respect to such transactions (i) in substantial conformity with the 8-K
Filing and contemporaneously therewith and (ii) as is required by applicable law
and regulations (provided that in the case of clause (i) each Purchaser shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Each press release disseminated during
the 12 months prior to the Closing Date did not at the time of release contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

4.9      Use of Proceeds. The Company shall use the net proceeds from the sale
of the Securities hereunder for working capital purposes and not for the
satisfaction of any portion of the Company’s debt (other than payment of trade
payables and accrued expenses in the ordinary course of the Company’s business
and prior practices), to redeem any Company equity or equity-equivalent
securities or to settle any outstanding litigation.

 

4.10

Indebtedness.

(a) At any time after the date of this Agreement, neither the Company nor any
Subsidiary of the Company shall incur any indebtedness, liability or obligation
that is senior to or pari passu with the Notes in right of payment, whether with
respect to principal, interest or upon liquidation or dissolution, or otherwise;
provided, however, that notwithstanding the foregoing and the security interests
created by the Security Agreement and the Pledge Agreement entered into among
the parties dated the same date as this Agreement, the Company may, in the
ordinary course of business, incur indebtedness secured by purchase money
security interests (which will be senior only as to the underlying assets
covered thereby) and indebtedness under capital lease obligations (which will be
senior only as to the underlying assets covered thereby), and indebtedness from
a commercial lender for the purpose of financing receivables or inventory in an
amount not to exceed $100,000 in the aggregate at any time.

(b) The provisions of this Section 4.10 shall terminate and be of no further
force or effect upon the conversion or indefeasible repayment in full of the
Notes and all accrued interest thereon and any and all expenses or liabilities
relating thereto.

4.11   Repayment of Notes. Each of the parties hereto agrees that all repayments
of the Notes (including any accrued interest thereon) by the Company (other than
by conversion of the Notes) will be paid pro rata to the holders thereof based
upon the principal amount then outstanding to each of such holders.

 

21

 



 


--------------------------------------------------------------------------------



 

 

4.12   No Impairment. At all times after the date hereof, the Company will not
take or permit any action, or cause or permit any subsidiary to take or permit
any action that impairs or adversely affects the rights of the Purchasers under
the Agreement or the Notes.

4.13   Fundamental Changes. In addition to any other rights provided by law or
set forth herein, from and after the date of this Agreement and for so long as
any Notes remain outstanding, the Company shall not without first obtaining the
approval (by vote or written consent, as provided by law) of the holders of a
majority of the outstanding principal face amount of the Notes:

(a) purchase, redeem (other than pursuant to equity incentive agreements with
non-officer employees giving the Company the right to repurchase shares upon the
termination of services) or set aside any sums for the purchase or redemption
of, or declare or pay any dividend (including a dividend payable in stock of the
Company) or make any other distribution with respect to, any shares of capital
stock or any other securities that are convertible into or exercisable for such
stock;

(b) change the nature of the Company’s business to any business which is
fundamentally distinct and separate from the business currently conducted by the
Company; or

(c) cause or permit any subsidiary of the Company directly or indirectly to take
any actions described in clauses (a) through (b) above, other than issuing
securities to the Company.

 

4.14

Indemnification.

(a) If any Purchaser or any of its Affiliates or any officer, director, partner,
controlling person, employee or agent of a Purchaser or any of its Affiliates (a
“Related Person”) becomes involved in any capacity in any Proceeding brought by
or against any Person in connection with or as a result of the transactions
contemplated by the Transaction Documents, the Company will indemnify and hold
harmless such Purchaser or Related Person for its reasonable legal and other
expenses (including the costs of any investigation, preparation and travel) and
for any Losses incurred in connection therewith, as such expenses or Losses are
incurred, excluding only Losses that result directly from such Purchaser’s or
Related Person’s gross negligence or willful misconduct. In addition, the
Company shall indemnify and hold harmless each Purchaser and Related Person from
and against any and all Losses, as incurred, arising out of or relating to any
breach by the Company of any of the representations, warranties or covenants
made by the Company in this Agreement or any other Transaction Document, or any
allegation by a third party that, if true, would constitute such a breach. The
conduct of any Proceedings for which indemnification is available under this
paragraph shall be governed by Section 6.4(c) below. The indemnification
obligations of the Company under this paragraph shall be in addition to any
liability that the Company may otherwise have and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Purchasers and any such Related Persons. If the Company
breaches its obligations under any Transaction Document, then, in addition to
any other liabilities the Company may have under any Transaction Document or
applicable law, the Company shall pay or reimburse the Purchasers on demand for
all costs of collection and enforcement (including reasonable attorneys

 

22

 



 


--------------------------------------------------------------------------------



 

fees and expenses). Without limiting the generality of the foregoing, the
Company specifically agrees to reimburse the Purchasers on demand for all costs
of enforcing the indemnification obligations in this paragraph.

4.15   Shareholders Rights Plan. No claim will be made or enforced by the
Company or any other Person that any Purchaser is an “Acquiring Person” under
any shareholders rights plan or similar plan or arrangement in effect or
hereafter adopted by the Company, or that any Purchaser could be deemed to
trigger the provisions of any such plan or arrangement, by virtue of receiving
Underlying Shares under the Transaction Documents or under any other agreement
between the Company and the Purchasers.

4.16   Delivery of Certificates. In addition to any other rights available to a
Purchaser, if the Company fails to deliver to such Purchaser a certificate
representing Common Stock on the date on which delivery of such certificate is
required by any Transaction Document, and if after such date such Purchaser
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by such Purchaser of the shares that the
Purchaser anticipated receiving from the Company (a “Buy-In”), then the Company
shall, within three Trading Days after such Purchaser’s request and in such
Purchaser’s discretion, either (i) pay cash to such Purchaser in an amount equal
to such Purchaser’s total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased (the “Buy-In Price”), at which
point the Company’s obligation to deliver such certificate (and to issue such
Common Stock) shall terminate, or (ii) promptly honor its obligation to deliver
to such Purchaser a certificate or certificates representing such Common Stock
and pay cash to such Purchaser in an amount equal to the excess (if any) of the
Buy-In Price over the product of (A) such number of shares of Common Stock,
times (B) the Closing Price on the date of the event giving rise to the
Company’s obligation to deliver such certificate.

4.17   Seniority. For so long as the Notes are outstanding and other than for
the notes issued under the Previous Note Agreement, (i)  no indebtedness of the
Company is or will be senior to or pari passu with this Note in right of
payment, whether with respect of interest, damages or upon liquidation or
dissolution or otherwise and (ii) the Company will not, and will not permit any
Subsidiary to, directly or indirectly, enter into, create, incur, assume or
suffer to exist any indebtedness for borrowed money of any kind, on or with
respect to any of its property or assets now owned or hereafter acquired or any
interest therein or any income or profits therefrom, that is senior or pari
passu in any respect to the Company’s obligations under the Notes, whether with
respect to interest or upon liquidation or dissolution, or otherwise; provided,
however, that notwithstanding the foregoing and the security interests created
by the Security Agreement and the Pledge Agreement entered into among the
parties dated the same date as this Agreement, the Company may incur any such
indebtedness if the proceeds received in respect thereof are used for repayment
of the Notes in full, the Company may, in the ordinary course of business, incur
indebtedness secured by purchase money security interests (which will be senior
only as to the underlying assets covered thereby), indebtedness under capital
lease obligations (which will be senior only as to the underlying assets covered
thereby), and indebtedness from a commercial lender for the purpose of financing
receivables or investor in an amount not to exceed $100,000 in the aggregate at
any one time.

 

23

 



 


--------------------------------------------------------------------------------



 

 

 

4.18

Amendments to Previous Note Agreement.

(a) Each of the 6% convertible notes due August 29, 2010 issued to a Purchaser
hereunder pursuant to the Previous Note Agreement (the “2005 Notes”) shall be
amended to provide that (i) the conversion price of such note shall be $1.00 per
share and (ii) the 2005 Notes shall be subject to the same anti-dilution
protections set forth in Section 10 of the Notes.

(b) Each of the common stock purchase warrants issued to a Purchaser hereunder
pursuant to the Previous Note Agreement (the “2005 Warrants”) shall be amended
to provide that (i) the exercise price of such warrant shall be $1.15 per share
and (ii) the 2005 Warrants shall be subject to the same anti-dilution
protections set forth in Section 9 of the Warrants.

(c) Each of the Purchasers hereunder who were also purchasers under the Previous
Note Agreement shall be issued common stock purchase warrants in substantially
the form attached hereto as Exhibit C to purchase a number of shares of common
stock of the Company equal to (a) the principal amount of such Purchaser’s 2005
Note(s) divided $1.00 minus (b) such Purchaser’s pro rata portion (based on such
Purchaser’s pro rata portion of the 2005 Notes issued to all purchasers under
the Previous Note Agreement on the closing date of the Previous Note Agreement)
of 792,453 (the total number of shares into which the 2005 Warrants were
exercisable on the Closing Date of the Previous Note Agreement).

 

4.19

Waivers of Covenants under Previous Note Agreement.

(a) Each of the Purchasers agree to waive any adjustments in the conversion
price of the 2005 Notes or in the exercise price of the 2005 Warrants that would
have been required as a result of the issuance of the Notes and the Warrants
under this Agreement, provided that the conversion price of the 2005 Notes and
the exercise price of the 2005 Warrants will be adjusted as set forth in Section
4.18 of this Agreement.

(b) Each of the Purchasers agrees to waive the provisions of the Previous Note
Agreement such that none of the transactions contemplated by the Transaction
Documents will result in any breach of any such provisions of the 2005 Notes.

ARTICLE V.

CONDITIONS

5.1      Conditions Precedent to the Obligations of the Purchasers. The
obligation of each Purchaser to acquire Securities at the Closing is subject to
the satisfaction or waiver by such Purchaser, at or before the Closing, of each
of the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date;

(b) Performance. The Company and each other Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by it at or prior to the Closing;

 

24

 



 


--------------------------------------------------------------------------------



 

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;

(d) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably would be expected to have
or result in a Material Adverse Effect; and

(e) No Suspensions of Trading in Common Stock; Listing. Trading in the Common
Stock shall not have been suspended by the Commission or any Trading Market
(except for any suspensions of trading of not more than one Trading Day solely
to permit dissemination of material information regarding the Company) at any
time since the date of execution of this Agreement, and the Common Stock shall
have been at all times since such date listed for trading on a Trading Market.

5.2      Conditions Precedent to the Obligations of the Company. The obligation
of the Company to sell Securities at the Closing is subject to the satisfaction
or waiver by the Company, at or before the Closing, of each of the following
conditions:

(a) Representations and Warranties. The representations and warranties of the
Purchasers contained herein shall be true and correct in all material respects
as of the date when made and as of the Closing Date as though made on and as of
such date;

(b) Performance. The Purchasers shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Purchasers at or prior to the Closing; and

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

ARTICLE VI.

REGISTRATION RIGHTS

 

6.1

Shelf Registration.

(a) As promptly as possible, and in any event on or prior to the Filing Date,
the Company shall prepare and file with the Commission a “shelf” Registration
Statement covering the resale of all Registrable Securities for an offering to
be made on a continuous basis pursuant to Rule 415. If for any reason the
Commission does not permit all of the Registrable Securities to be included in
such Registration Statement, then the Company shall prepare and file with the
Commission a separate Registration Statement with respect to any such
Registrable Securities not included with the initial Registration Statements, as
expeditiously as possible, but in no event later than the date which is 30 days
after the date on which the Commission shall indicate as being the first date
such filing may be made. The Registration Statement shall be on Form S-3

 

25

 



 


--------------------------------------------------------------------------------



 

and shall contain (except if otherwise directed by the Purchasers) the “Plan of
Distribution”, substantially as attached hereto as Exhibit E. In the event the
Form S-3 is not available for the registration of the resale of Registrable
Securities hereunder, the Company shall (i) register the resale of the
Registrable Securities on another appropriate form in accordance herewith as the
Purchasers may consent and (ii) attempt to register the Registrable Securities
on Form S-3 as soon as such form is available, provided that the Company shall
maintain the effectiveness of the Registration Statements then in effect until
such time as a Registration Statement on Form S-3 covering the Registrable
Securities has been declared effective by the Commission.

(b) The Company shall use its best efforts to cause the Registration Statement
to be declared effective by the Commission as promptly as possible after the
filing thereof, but in any event prior to the Required Effectiveness Date, and
shall use its best efforts to keep the Registration Statement continuously
effective under the Securities Act until the earlier of (i) the fifth
anniversary of the Effective Date, (ii) the date when all Registrable Securities
covered by such Registration Statement have been sold publicly or (iii) the date
when all of the Registrable Securities may be resold pursuant to Rule 144(k) of
the Securities Act (the “Effectiveness Period”).

(c) The Company shall notify each Purchaser in writing promptly (and in any
event within one business day) after receiving notification from the Commission
that the Registration Statement has been declared effective.

(d) If: (i) any Registration Statement is not filed on or prior to the Filing
Date (if the Company files such Registration Statement without affording the
Purchasers the opportunity to review and comment on the same as required by
Section 6.2(a) hereof, the Company shall not be deemed to have satisfied this
clause (i)), or (ii) the Company fails to file with the Commission a request for
acceleration in accordance with Rule 461 promulgated under the Securities Act,
within five Trading Days after the date that the Company is notified (orally or
in writing, whichever is earlier) by the Commission that a Registration
Statement will not be “reviewed,” or will not be subject to further review, or
(iii) the Company fails to respond to any comments made by the Commission within
ten Trading Days after the receipt of such comments, or (iv) a Registration
Statement filed hereunder is not declared effective by the Commission by the
Required Effectiveness Date, or (v) after a Registration Statement is filed with
and declared effective by the Commission, such Registration Statement ceases to
be effective as to all Registrable Securities to which it is required to relate
at any time prior to the expiration of the Effectiveness Period without being
succeeded within ten Trading Days by an amendment to such Registration Statement
or by a subsequent Registration Statement filed with and declared effective by
the Commission, or (vi) an amendment to a Registration Statement is not filed by
the Company with the Commission within ten Trading Days after the Commission’s
having notified the Company that such amendment is required in order for such
Registration Statement to be declared effective, or (vii) the Common Stock is
not listed or quoted, or is suspended from trading on the OTC Bulletin Board for
a period of three Trading Days (which need not be consecutive Trading Days) or
(vii) the exercise rights of the Purchasers pursuant to the Warrants are
suspended for any reason (any such failure or breach being referred to as an
“Event,” and for purposes of clause (i), (iv) or (viii) the date on which such
Event occurs, or for purposes of clause (ii) the date on which such five Trading
Day period is exceeded, or for purposes of clauses (iii), (v) or (vi) the date
which such ten Trading Day-period is exceeded, or for purposes of

 

26

 



 


--------------------------------------------------------------------------------



 

clause (vii) the date on which such three Trading Day period is exceeded, being
referred to as “Event Date”), then: (x) on each such Event Date the Company
shall pay to each Purchaser an amount in cash, as partial liquidated damages and
not as a penalty, equal to 1.5% of the aggregate purchase price paid by such
Purchaser pursuant to the Purchase Agreement for the first month the applicable
Event shall not have been cured and pay a pro-rated amount if such Event is
cured in less than one month; and (y) on each monthly anniversary of each such
Event Date thereof (if the applicable Event shall not have been cured by such
date) until the applicable Event is cured, the Company shall pay to each
Purchaser an amount in cash, as partial liquidated damages and not as a penalty,
equal to 1% of the aggregate purchase price paid by such Purchaser pursuant to
the Purchase Agreement for each month until the applicable Event is cured and
pay a pro-rated amount if such Event is cured in less than one month; provided
that liquidated damages shall not exceed 24% in the aggregate. Such payments
shall be in partial compensation to the Purchasers and shall not constitute the
Purchaser’s exclusive remedy for such events. If the Company fails to pay any
liquidated damages pursuant to this Section in full within seven days after the
date payable, the Company will pay interest thereon at a rate of 18% per annum
(or such lesser maximum amount that is permitted to be paid by applicable law)
to the Purchaser, accruing daily from the date such liquidated damages are due
until such amounts, plus all such interest thereon, are paid in full.

(e) The Company shall not, prior to the Effective Date of the Registration
Statement, prepare and file with the Commission a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities.

(f) Notwithstanding anything to the contrary, each Purchaser shall have the
right to cause the Company to pay any cash amounts due under Section 6.1(d) in
registered Common Stock, including shares of Common Stock registered under the
Registration Statement but not issued to the Purchasers. In the event that a
Purchaser elects to receive shares of Common Stock, the number of shares of
Common Stock to be issued to such Purchaser as such payment under Section 6.1(d)
shall be determined by dividing the aggregate amount of due to such Purchaser by
the Market Price (as defined below) as of the date of payment, and rounding up
to the nearest whole share. The term “Market Price” shall mean 90% of the
arithmetic average of the VWAP for the 20 Trading Days prior to the applicable
date of payment (not including such date).

(g) If the Company issues to the Purchasers any Common Stock pursuant to the
Transaction Documents that is not included in the initial Registration
Statement, then the Company shall file an additional Registration Statement
covering such number of shares of Common Stock on or prior to the Filing Date
and shall use it best efforts, but in no event later than the Required Filing
Date, to cause such additional Registration Statement to become effective by the
Commission.

6.2      Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

(a) Not less than two Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto
(including any document that would be incorporated or deemed to be incorporated
therein by reference), the Company shall (i)

 

27

 



 


--------------------------------------------------------------------------------



 

furnish to the Purchasers and Purchaser Counsel copies of all such documents
proposed to be filed, which documents (other than those incorporated or deemed
to be incorporated by reference) will be subject to the review of such
Purchasers and Purchaser Counsel, and (ii) cause its officers and directors,
counsel and independent certified public accountants to respond to such
inquiries as shall be necessary, in the reasonable opinion of respective
counsel, to conduct a reasonable investigation within the meaning of the
Securities Act. The Company shall not file a Registration Statement or any such
Prospectus or any amendments or supplements thereto to which Purchasers holding
a majority of the Registrable Securities shall reasonably object.

(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep the Registration
Statement continuously effective as to the applicable Registrable Securities for
the Effectiveness Period and prepare and file with the Commission such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible, and in any event within ten days, to
any comments received from the Commission with respect to the Registration
Statement or any amendment thereto and as promptly as reasonably possible
provide the Purchasers true and complete copies of all correspondence from and
to the Commission relating to the Registration Statement; and (iv) comply in all
material respects with the provisions of the Securities Act and the Exchange Act
with respect to the disposition of all Registrable Securities covered by the
Registration Statement during the applicable period in accordance with the
intended methods of disposition by the Purchasers thereof set forth in the
Registration Statement as so amended or in such Prospectus as so supplemented.
Promptly following the Securities and Exchange Commission declaring effective
under the Securities Act, any Registration Statement filed hereunder, the
Company shall file a final prospectus pursuant to Rule 424(b) under the
Securities Act.

(c) Notify the Purchasers of Registrable Securities to be sold and Purchaser
Counsel as promptly as reasonably possible, and (if requested by any such
Person) confirm such notice in writing no later than one Trading Day thereafter,
of any of the following events: (i) the Commission notifies the Company whether
there will be a “review” of any Registration Statement; (ii) the Commission
comments in writing on any Registration Statement (in which case the Company
shall deliver to each Purchaser a copy of such comments and of all written
responses thereto); (iii) any Registration Statement or any post-effective
amendment is declared effective; (iv) the Commission or any other Federal or
state governmental authority requests any amendment or supplement to any
Registration Statement or Prospectus or requests additional information related
thereto; (v) the Commission issues any stop order suspending the effectiveness
of any Registration Statement or initiates any Proceedings for that purpose;
(vi) the Company receives notice of any suspension of the qualification or
exemption from qualification of any Registrable Securities for sale in any
jurisdiction, or the initiation or threat of any Proceeding for such purpose; or
(vii) the financial statements included or incorporated by reference in any
Registration Statement become ineligible for inclusion or incorporation therein
or any statement made in any Registration Statement or Prospectus or any
document incorporated or deemed to be incorporated therein by reference is
untrue in any material respect or any revision to a Registration Statement,
Prospectus or other document is required so that it

 

28

 



 


--------------------------------------------------------------------------------



 

will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(d) Use its best efforts to avoid the issuance of or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of any Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, as soon as possible.

(e) Furnish to each Purchaser and Purchaser Counsel, without charge, at least
one conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits to the extent
requested by such Person (including those previously furnished or incorporated
by reference) promptly after the filing of such documents with the Commission.

(f) Promptly deliver to each Purchaser and Purchaser Counsel, without charge, as
many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request. The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by each of the selling Purchasers in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto.

(g) (i) In the time and manner required by each Trading Market, prepare and file
with such Trading Market an additional shares listing application covering all
of the Registrable Securities; (ii) take all steps necessary to cause such
Registrable Securities to be approved for listing on each Trading Market as soon
as possible thereafter; (iii) provide to the Purchasers evidence of such
listing; and (iv) maintain the listing of such Registrable Securities on each
such Trading Market or another Eligible Market.

(h) Prior to any public offering of Registrable Securities, use its best efforts
to register or qualify or cooperate with the selling Purchasers and Purchaser
Counsel in connection with the registration or qualification (or exemption from
such registration or qualification) of such Registrable Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions within the
United States as any Purchaser requests in writing provided, however, that the
Company shall not for any such purpose be required to qualify generally to
transact business as a foreign corporation in any jurisdiction where it is not
so qualified or to consent to general service of process in any such
jurisdiction, to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by a Registration Statement.

(i) Cooperate with the Purchasers to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by this Agreement, of all restrictive legends, and
to enable such Registrable Securities to be in such denominations and registered
in such names as any such Purchasers may request.

 

29

 



 


--------------------------------------------------------------------------------



 

 

(j) Upon the occurrence of any event described in Section 6.2(c)(vii), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(k) Cooperate with any due diligence investigation undertaken by the Purchasers
in connection with the sale of Registrable Securities, including, without
limitation, by making available any documents and information; provided that the
Company will not deliver or make available to any Purchaser material, nonpublic
information unless such Purchaser specifically requests in advance to receive
material, nonpublic information in writing.

(l) Comply with all applicable rules and regulations of the Commission.

6.3      Registration Expenses. The Company shall pay (or reimburse the
Purchasers for) all fees and expenses incident to the performance of or
compliance with this Agreement by the Company, including without limitation (a)
all registration and filing fees and expenses, including without limitation
those related to filings with the Commission, any Trading Market and in
connection with applicable state securities or Blue Sky laws, (b) printing
expenses (including without limitation expenses of printing certificates for
Registrable Securities and of printing prospectuses requested by the
Purchasers), (c) messenger, telephone and delivery expenses, (d) fees and
disbursements of counsel for the Company and up to $5,000 for the Purchaser
Counsel, (e) fees and expenses of all other Persons retained by the Company in
connection with the consummation of the transactions contemplated by this
Agreement, and (f) all listing fees to be paid by the Company to the Trading
Market.

 

6.4

Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Purchaser, the
officers, directors, partners, members, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees of each of them, each Person who controls any such Purchaser
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and the officers, directors, partners, members, agents and
employees of each such controlling Person, to the fullest extent permitted by
applicable law, from and against any and all Losses, as incurred, arising out of
or relating to any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except to the extent, but only to the extent, that (i)
such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding

 

30

 



 


--------------------------------------------------------------------------------



 

such Purchaser furnished in writing to the Company by such Purchaser expressly
for use therein, or to the extent that such information relates to such
Purchaser or such Purchaser’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Purchaser
expressly for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto or (ii) in the case of an
occurrence of an event of the type specified in Section 6.2(c)(v)-(vii), the use
by such Purchaser of an outdated or defective Prospectus after the Company has
notified such Purchaser in writing that the Prospectus is outdated or defective
and prior to the receipt by such Purchaser of the Advice contemplated in Section
6.5. In no event shall the liability of any selling Purchaser hereunder be
greater in amount than the dollar amount by which the net proceeds received by
such Purchaser upon the sale of the Registrable Securities giving rise to such
indemnification obligation exceeds the amount paid, directly or indirectly, by
such Purchaser for such Registrable Securities.

(b) Indemnification by Purchasers. Each Purchaser shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising solely out of any untrue statement of a material
fact contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising solely out of
any omission of a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus or form of prospectus
or supplement thereto, in the light of the circumstances under which they were
made) not misleading to the extent, but only to the extent, that such untrue
statement or omission is contained in any information so furnished in writing by
such Purchaser to the Company specifically for inclusion in such Registration
Statement or such Prospectus or to the extent that (i) such untrue statements or
omissions are based solely upon information regarding such Purchaser furnished
in writing to the Company by such Purchaser expressly for use therein, or to the
extent that such information relates to such Purchaser or such Purchaser’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Purchaser expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto or (ii) in the case of an occurrence of an event
of the type specified in Section 6.2(c)(v)-(vii), the use by such Purchaser of
an outdated or defective Prospectus after the Company has notified such
Purchaser in writing that the Prospectus is outdated or defective and prior to
the receipt by such Purchaser of the Advice contemplated in Section 6.5. In no
event shall the liability of any selling Purchaser hereunder be greater in
amount than the dollar amount of the net proceeds received by such Purchaser
upon the sale of the Registrable Securities giving rise to such indemnification
obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the

 

31

 



 


--------------------------------------------------------------------------------



 

failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

(d) Contribution. If a claim for indemnification under Section 6.4(a) or (b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.

 

32

 



 


--------------------------------------------------------------------------------



 

The amount paid or payable by a party as a result of any Losses shall be deemed
to include, subject to the limitations set forth in Section 6.4(c), any
reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6.4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6.4(d), no Purchaser shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Purchaser from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

6.5      Dispositions. Each Purchaser agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement. Each Purchaser further agrees that, upon receipt of a notice from the
Company of the occurrence of any event of the kind described in Sections
6.2(c)(v), (vi) or (vii), such Purchaser will discontinue disposition of such
Registrable Securities under the Registration Statement until such Purchaser’s
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement contemplated by Section 6.2(j), or until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus may be
resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.

6.6      No Piggyback on Registrations. Except as set forth on Schedule 3.1(x)
neither the Company nor any of its security holders (other than the Purchasers
in such capacity pursuant hereto) may include securities of the Company in the
Registration Statement other than the Registrable Securities, and the Company
shall not after the date hereof enter into any agreement providing any such
right to any of its security holders.

6.7      Piggy-Back Registrations. If at any time during the Effectiveness
Period there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in

 

33

 



 


--------------------------------------------------------------------------------



 

connection with stock option or other employee benefit plans, then the Company
shall send to each Purchaser written notice of such determination and if, within
15 days after receipt of such notice, any such Purchaser shall so request in
writing, the Company shall include in such registration statement all or any
part of such Registrable Securities such Purchaser requests to be registered.

ARTICLE VII.

MISCELLANEOUS

7.1      Termination. This Agreement may be terminated by the Company or any
Purchaser, by written notice to the other parties, if the Closing has not been
consummated by the third Trading Day following the date of this Agreement;
provided that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).

7.2      Fees and Expenses. At the Closing, the Company shall pay to Iroquois
Master Fund Ltd. an aggregate of $30,000 for their legal fees and expenses
incurred in connection with the preparation and negotiation of this Agreement,
of which amount $20,000 has been previously paid by the Company. In lieu of the
foregoing remaining payment, Iroquois Master Fund Ltd. may retain such amount at
the Closing. Except as expressly set forth in the Transaction Documents to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all transfer agent fees,
stamp taxes and other taxes and duties levied in connection with the issuance of
any Securities.

7.3      Entire Agreement. The Transaction Documents, together with the Exhibits
and Schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Purchasers such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.

7.4      Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 6:30 p.m. (New York City time) on a Trading
Day, (ii) the Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Agreement later than 6:30 p.m. (New York City time) on any date and earlier
than 11:59 p.m. (New York City time) on such date, (iii) the Trading Day
following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:

 

 

34

 



 


--------------------------------------------------------------------------------



 

 

 

 

35

 



 


--------------------------------------------------------------------------------



 

 

 

If to the Company:

Bulldog Technologies Inc.

 

301-11120 Horseshoe Way

 

Richmond, British Columbia, Canada V7A 5H7

 

Attn:         John Cockburn

 

Fax No.:  604-271-8654

 

 

With a copy to:

With a copy to:

 

Clark Wilson LLP

 

800-855 West Georgia Street

 

Vancouver, British Columbia, Canada V6C 3H1

 

Attn:         Virgil Hlus

 

Fax No.:  604-687-6314

 

email: vzh@cwilson.com

 

 

If to the Purchasers:

To the address set forth under such Purchaser’s name on the signature pages
attached hereto.

 

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

7.5      Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each of the Purchasers or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right. Notwithstanding the foregoing,
a waiver or consent to depart from the provisions hereof with respect to a
matter that relates exclusively to the rights of Purchasers under Article VI and
that does not directly or indirectly affect the rights of other Purchasers may
be given by Purchasers holding at least a majority of the Registrable Securities
to which such waiver or consent relates.

7.6      Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

7.7      Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchasers. Any Purchaser may assign
its rights under this Agreement to any Person to whom such Purchaser assigns or
transfers any Securities, provided such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions hereof that
apply to the “Purchasers.” Notwithstanding anything to the contrary herein,
Securities may be assigned to

 

36

 



 


--------------------------------------------------------------------------------



 

any Person in connection with a bona fide margin account or other loan or
financing arrangement secured by such Securities.

7.8      No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Related Person is an intended third party
beneficiary of Section 4.14 and each Indemnified Party is an intended third
party beneficiary of Section 6.4 and (in each case) may enforce the provisions
of such Sections directly against the parties with obligations thereunder.

7.9      Governing Law; Venue; Waiver of Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by and construed and enforced in accordance with the internal
laws of the State of New York, without regard to the principles of conflicts of
law thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by any
of the Transaction Documents (whether brought against a party hereto or its
respective Affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York, Borough of Manhattan. Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, Borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of this
Agreement), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is
improper. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or any
of the Transaction Documents or the transactions contemplated hereby or thereby.
If either party shall commence an action or proceeding to enforce any provisions
of this Agreement or any Transaction Document, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its reasonable
attorneys fees and other reasonable costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

7.10   Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery, exercise and/or
conversion of the Securities, as applicable.

7.11   Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any

 

37

 



 


--------------------------------------------------------------------------------



 

signature is delivered by facsimile transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature page were an original thereof.

7.12   Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

7.13   Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

7.14   Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.

7.15   Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

7.16   Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser hereunder or any Purchaser enforces or exercises its
rights hereunder or thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

38

 



 


--------------------------------------------------------------------------------



 

 

7.17   Usury. To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by any Purchaser in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate of interest applicable to the
Transaction Documents from the effective date forward, unless such application
is precluded by applicable law. If under any circumstances whatsoever, interest
in excess of the Maximum Rate is paid by the Company to any Purchaser with
respect to indebtedness evidenced by the Transaction Documents, such excess
shall be applied by such Purchaser to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at such Purchaser’s election.

7.18   Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Notes pursuant
to this Agreement has been made by such Purchaser independently of any other
Purchaser and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company or of the Subsidiary which may have been made or given
by any other Purchaser or by any agent or employee of any other Purchaser, and
no Purchaser or any of its agents or employees shall have any liability to any
other Purchaser (or any other person) relating to or arising from any such
information, materials, statements or opinions. Nothing contained herein or in
any Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document. The
Company hereby confirms that it understands and agrees that the Purchasers are
not acting as a “group” as that term is used in Section 13(d) of the Exchange
Act. Each Purchaser acknowledges that no other Purchaser has acted as agent for
such Purchaser in connection with making its investment hereunder and that no
other Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment hereunder. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. Each Purchaser represents
that it has been represented by its own separate legal counsel in its review

 

39

 



 


--------------------------------------------------------------------------------



 

and negotiations of this Agreement and the Transaction Documents and each party
represents and confirms that Proskauer Rose LLP represents only Iroquois Master
Fund Ltd. in connection with this Agreement and the Transaction Documents.

7.19   Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in this Agreement to a number of shares or a price per share shall be
amended to appropriately account for such event.

7.20   Equal Treatment of Purchasers. No consideration shall be offered or paid
to any person to amend or consent to a waiver or modification of any provision
of any of Transaction Document unless the same consideration is also offered to
all of the parties to the Agreements.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOLLOW]

 

40

 



 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

BULLDOG TECHNOLOGIES INC.

 

 

 

 

 

By: /s/ Matthew S.K. Yoon

 

Name: Matthew S.K. Yoon

 

Title: Chief Financial Officer

 

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES OF PURCHASERS FOLLOW.]

 

41

 



 


--------------------------------------------------------------------------------



 

 



 

IROQUOIS MASTER FUND LTD.

 

 

 

 

 

By: /s/ Joshua Silverman

 

Name: Joshua Silverman

 

Title: Managing Member

 

 

 

 

 

Purchase Price:                                    $

 

 

 

Notes Principal Amount:                $350,000

 

 

 

Warrant Shares:                                               

 

 

 

Additional Warrant Shares:     _            

 

(if applicable)

 

 

 

Address for Notice:

 

 

 

Iroquois Master Fund Ltd.

 

641 Lexington Avenue

 

26th Floor

 

New York, NY 10022

 

Facsimile No.:     (212) 207-3452

 

Telephone No.:   (212) 974-3070

 

Attn.: Joshua Silverman

 

 

 

With a copy to:

 

 

 

Proskauer Rose LLP

 

1585 Broadway

 

New York, NY 10036-8299

 

Facsimile No.: (212) 969-2900

 

Attn: Adam J. Kansler, Esq.

 

 

 

 

42

 



 


--------------------------------------------------------------------------------



 

 

 

 

RAQ, LLC

 

 

 

 

 

By: /s/ Lindsay A. Rosenwald, M.D.

 

Name: Lindsay A. Rosenwald, M.D.

 

Title: Managing Member

 

 

 

 

 

Purchase Price:                                   $150,000

 

 

 

Notes Principal Amount:               $150,000

 

 

 

Warrant Shares:                                           150,000

 

 

 

Additional Warrant Shares:     _N/A

 

(if applicable)

 

 

 

Address for Notice:

 

787 Seventh Avenue

 

48th Floor

 

New York, New York 10019

 

 

43

 



 


--------------------------------------------------------------------------------



 

 

 

 

RHP MASTER FUND. LTD.

 

 

 

 

 

By: /s/ Wayne Bloch

 

Name: Wayne Bloch

 

Title: Managing Partner

 

 

 

 

 

Purchase Price:                                   $250,000

 

 

 

Notes Principal Amount:               $250,000

 

 

 

Warrant Shares:                                           250,000

 

 

 

Additional Warrant Shares:     _4,66,981

 

(if applicable)

 

 

 

Address for Notice:

 

c/o Rock Hill Investment, LP

 

Three Bala Plaza – East, Suite 585

 

Bala Cynwyd, PA 19004

 

Telephone No.: (610) 949-9700

 

Facsimile No.: (610) 949-9600

 

 

 

44

 



 


--------------------------------------------------------------------------------



 

 

 

 

NITE CAPITAL

 

 

 

 

 

By: /s/ Keith A. Goodman

 

Name: Keith A. Goodman

 

Title: Manager of the General Partner

 

 

 

 

 

Purchase Price:                                   $250,000

 

 

 

Notes Principal Amount:               $

 

 

 

Warrant Shares:                                         _    

 

 

 

Additional Warrant Shares:     _            

 

(if applicable)

 

 

 

Address for Notice:

 

 

45

 



 


--------------------------------------------------------------------------------



 

 

 

 

OTTO W. HOERNIG, III

 

 

 

 

 

By: /s/ Otto W. Hoernig

 

Name: Otto W. Hoernig, III

 

Title:

 

 

 

 

 

Purchase Price:                                   $250,000

 

 

 

Notes Principal Amount:               $250,000

 

 

 

Warrant Shares:                                           250,000

 

 

 

Additional Warrant Shares:     N/A

 

(if applicable)

 

 

 

Address for Notice:

 

Otto W. Hoernig, III

 

5105 Lowell Lane, NW

 

Washington, DC 20016

 

Facsimile No.: (202) 237-8026

 

Telephone No.: (202) 237-8027

 

 

 

with a copy to:

 

 

 

Womble Carlyle Sandridge & Rice, PLLC

 

8065 Leesburg Pike

 

Fourth Floor

 

Vienna, VA 22182

 

Facsimile No.: (703) 918-2261

 

Telephone No.: (703) 394-2246

 

 

 

46

 



 


--------------------------------------------------------------------------------



 

 

 

ALPHA CAPITAL AG

 

 

 

 

 

By: /s/ Konrad Ackermann

 

Name: Konrad Ackermann

 

Title: Director

 

 

 

 

 

Purchase Price:                                   $250,000

 

 

 

Notes Principal Amount:               $250,000

 

 

 

Warrant Shares:                                           _250,000

 

 

 

Additional Warrant Shares:     _            

 

(if applicable)

 

 

 

Address for Notice:

 

Alpha Capital AG

 

c/o LH Financial

 

160 Central

 

Suite 2701

 

New York, NY 10019

 

 

47

 



 


--------------------------------------------------------------------------------



 

 

 

 

OMICRON MASTER TRUST

 

By: Omicron Capital, LP as advisor

 

By: Omicron Capital Ing., its general partner

 

 

 

By: /s/ Bruce Bernstein

 

Name: Bruce Bernstein

 

Title: Managing Partner

 

 

 

 

 

Purchase Price:                                   $

 

 

 

Notes Principal Amount:               $250,000

 

 

 

Warrant Shares:                                         _    

 

 

 

Additional Warrant Shares:     _            

 

(if applicable)

 

 

 

Address for Notice:

 

650 Fifth Avenue, 24th Floor

 

New York, NY 10019

 

 

 

48

 



 


--------------------------------------------------------------------------------



 

 

 

ENABLE GROWTH PARTNERS LP

 

 

 

 

 

By: /s/ Brendan O’Neil

 

Name: Brendan O’Neil

 

Title: Principal and Portfolio Manager

 

 

 

 

 

Purchase Price:                                   $182,500

 

 

 

Notes Principal Amount:               $182,500

 

 

 

Warrant Shares:                                           _182,500

 

 

 

Additional Warrant Shares:     _            

 

(if applicable)

 

 

 

Address for Notice:

 

One Ferry Building, Suite 255

 

San Francisco, CA 94111

 

 

 

 

 

 

 

 

 

49

 



 


--------------------------------------------------------------------------------



 

 

 

PIERCE DIVERSIFIED STRATEGY MASTER FUND LLC

 

 

 

 

 

By: /s/ Brendan O’Neil

 

Name: Brendan O’Neil

 

Title: Principal and Portfolio Manager

 

 

 

 

 

Purchase Price:                                   $37,500

 

 

 

Notes Principal Amount:               $37,500

 

 

 

Warrant Shares:                                           _37,500

 

 

 

Additional Warrant Shares:     _            

 

(if applicable)

 

 

 

Address for Notice:

 

One Ferry Building, Suite 255

 

San Francisco, CA 94111

 

 

 

 

 

 

 

 

 

50

 



 


--------------------------------------------------------------------------------



 

 

 

ENABLE OPPORTUNITY PARTNERS LP

 

 

 

 

 

By: /s/ Brendan O’Neil

 

Name: Brendan O’Neil

 

Title: Principal and Portfolio Manager

 

 

 

 

 

Purchase Price:                                   $30,000

 

 

 

Notes Principal Amount:               $30,000

 

 

 

Warrant Shares:                                           _30,000

 

 

 

Additional Warrant Shares:     _            

 

(if applicable)

 

 

 

Address for Notice:

 

One Ferry Building, Suite 255

 

San Francisco, CA 94111

 

 

 

 

 

 

 



 

51

 



 


--------------------------------------------------------------------------------



 

 

Exhibits:

A.

Form of Note

 

B.

Transfer Agent Instructions

 

C.

Form of Warrant

 

D.

Opinion of Company Counsel

E.

Plan of Distribution

 

F.

Form of Security Agreement

 

G.

Form of Pledge Agreement

 

 

 

Schedules:

3.1(a)

Subsidiaries

 

3.1(g)

Capitalization

 

3.1(s)

Certain Fees

 

3.1(u)

Registration Rights

3.1(aa)

Ranking

 

 

52

 



 


--------------------------------------------------------------------------------



 

 

Schedule 3.1(a)

Subsidiaries

 


Name

Incorporation
Jurisdiction


Authorized Capital

Bulldog Technologies (BC) Inc.

British Columbia

5,000,000 common shares without par value, of which Bulldog Technologies Inc.
owns 708,000 common shares of a total of 710,000 common shares issued and
outstanding

Bulldog Technologies Mexico, S.A. de C.V.

Mexico

with an issued and paid up capital of MXP50,000 (US$4,630)

 

 

 

 

 



 


--------------------------------------------------------------------------------



 

 

Schedule 3.1(g)

Capitalization

Bulldog Technologies Inc.

 


Authorized Capital

Issued and outstanding as at February 21, 2006

Warrants outstanding as at February 21, 2006

Options outstanding as at
February 21, 2006

Convertible Notes outstanding as at February 21, 2006

100,000,000 shares of common stock, par value $0.001

24,655,288

1,513,770(1)

6,035,000

$2,100,000 6% convertible notes

10,000,000 preferred shares, par value $0.001

Nil

Nil

Nil

Nil

(1) Pursuant to a letter agreement dated January 3, 2005, between the Company
and Oppenheimer & Co. Inc. (“Oppenheimer”), the Company agreed to engage
Oppenheimer as its exclusive agent to, among other things, introduce accredited
investors to the Company (the “Services”) in connection with the Company’s
efforts to raise investment capital through the sale of its securities. In
consideration for the Services, the Company agreed to pay Oppenheimer in cash an
amount equal to 6% of the gross proceeds received by the Company and issue
warrants to Oppenheimer to purchase 6% of the number of common shares issuable
in a financing transaction. The Company terminated its agreement with
Oppenheimer, but the agreement with Oppenheimer requires the Company to pay
Oppenheimer in cash an amount equal to 6% of the gross proceeds received by the
Company from any investors previously solicited or sought by Oppenheimer. The
Company believes there is no warrants issuable to Oppenheimer in connection with
the issuance of notes and warrants in this transaction as the agreement with
Oppenheimer has been previously terminated.

 



 


--------------------------------------------------------------------------------



 

 

Schedule 3.1(s)

Certain Fees

Pursuant to a letter agreement dated January 3, 2005, between the Company and
Oppenheimer & Co. Inc. (“Oppenheimer”), the Company agreed to engage Oppenheimer
as its exclusive agent to, among other things, introduce accredited investors to
the Company (the “Services”) in connection with the Company’s efforts to raise
investment capital through the sale of its securities. In consideration for the
Services, the Company agreed to pay Oppenheimer in cash an amount equal to 6% of
the gross proceeds received by the Company and issue warrants to Oppenheimer to
purchase 6% of the number of common shares issuable in a financing transaction.
The Company terminated its agreement with Oppenheimer, but the agreement with
Oppenheimer requires the Company to pay Oppenheimer in cash an amount equal to
6% of the gross proceeds received by the Company from any investors previously
solicited or sought by Oppenheimer. The Company believes there is no warrants
issuable to Oppenheimer in connection with the issuance of notes and warrants in
this transaction as the agreement with Oppenheimer has been previously
terminated.

 



 


--------------------------------------------------------------------------------



 

 

Schedule 3.1(u)

Registration Rights

Pursuant to a Registration Rights Agreement, dated April 13, 2004, among the
Company and the purchasers set out in the Registration Rights Agreement, the
Company was required to use its best efforts to file and cause a registration
statement of the Company’s common stock to be declared effective under the
Securities Act of 1933, as amended, as promptly as possible, but in any event,
no later than the earlier of the 90th calendar day following the closing date of
the 2004 Purchase Agreement and the fifth trading day following the date on
which the Company is notified by the Securities and Exchange Commission that the
registration statement will not be reviewed or is no longer subject to further
review and comments. Pursuant to this requirement, up to 5,224,320 shares of
common stock in the capital of the Company were registered for sale in a
registration statement on Form SB-2, File No. 333-115562, which became effective
on June 2, 2004. The Company is required to keep the registration statement
continuously effective for a period of two years from June 2, 2004.

Pursuant to a Convertible Note and Warrant Purchase Agreement, dated August 29,
2005, among the Company and the purchasers set out in the Convertible Note and
Warrant Purchase Agreement, the Company was required to use its best efforts to
file and cause a registration statement of the Company’s common stock to be
declared effective under the Securities Act of 1933, as amended, as promptly as
possible, but in any event, no later than December 1, 2005 or, in the event of a
full review of this registration statement by the Securities and Exchange
Commission, December 31, 2005. Pursuant to this requirement, up to 4,725,001
shares of common stock in the capital of the Company were registered for sale in
a registration statement on Form SB-2, File No. 333-128696, which became
effective on October 17, 2005. The Company is required to keep the registration
statement continuously effective for a period of two years from October 17,
2005. This registration statement also served as a post-effective amendment to
our prospectus filed on June 2, 2004, File No. 333-115562.

The Company intends to prepare and file a registration statement on Form SB-2 to
register the shares in accordance with the Company’s obligations set out in the
Securities Purchase Agreement (the “2006 Registration Statement”). Pursuant to
Rule 429 promulgated under the Securities Act, the prospectus, included in the
2006 Registration Statement, will constitute a combined prospectus also relating
to shares of common stock in the capital of the Company that were previously
registered for sale in registration statements on Form SB-2, File No. 333-115562
and File No. 333-128696, and which shall become effective concurrently with the
effectiveness of the 2006 Registration Statement in accordance with Section 8(c)
of the Securities Act.

Schedule 3.1(aa)

Ranking

Pursuant to a Convertible Note and Warrant Purchase Agreement, dated August 29,
2005, among the Company and the purchasers set out in the Convertible Note and
Warrant Purchase Agreement, the Company issued 6% convertible notes due August
29, 2010 in the aggregate amount of $2.1 million, which notes are convertible
into common shares and entitle the holder thereof to receive warrants to
purchase additional common shares. As part of that issuance, the Company agreed
that the notes would rank as a senior obligation in right of payment to all of
the Company’s other existing and future indebtedness so long as at least
twenty-five percent (25%) in aggregate principal amount of such notes are
outstanding.

 

 



 

 

 